SOMERVILLE, J.
This is a companion case with that of Charles M. Sartain v. James W. Shepherd, infra, 55 South. 919, both being submitted and argued together,
In this case the petition for mandamus is directed, against the sheriff of Walker county, while in the other-it was directed against the probate judge; the object in each case being to compel the respondent to deliver to the petitioner a certified copy of the election poll lists of the several precincts of the county. The allegations of the petition, the rights of the petitioner, and the duties of probate judge and sheriff with respect to poll lists are stated and discussed in the opinion filed in Sartain v. Shepherd, supra, to which we need only add here that, not only is the sheriff not authorized or required to furnish such a copy, but, except upon the requisition of the probate judge under section 458, he is by penal statute expressly forbidden to do so. Section 6806, Code 1907.
The demurrer to the petition was properly sustained,, and the judgment dismissing the -petition must be affirmed.
Affirmed.
Simpson, Anderson and Sayre, JJ., concur.